DETAILED ACTION

Response to Arguments
Applicant’s arguments, see Remarks, filed on 01/26/2022, with respect to claims 1, 2, 7-9, 23, and 24 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn. Therefore claims 1, 2, and 7-9 are allowed and claims 23 and 24 are objected to but would be allowable if rewritten in independent form.

Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1, 2 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the disclosed prior art of record fails to disclose the claim as a whole and in particular it fails to disclose the following newly added limitations: 
“verifying an accuracy of an amount of light based on the image data; generating a verification result indicating whether the inspection device has a fault and the accuracy of the amount of light; and correcting a fault of the inspection device by calibrating the inspection device based on the verification result.”


Regarding claims 2 and 7-9, these claims are allowed since they depend from an allowed claim.


Claim 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 23, the disclosed prior art of record fails to disclose the claim as a whole and in particular it fails to disclose the following newly added limitations 
“verify an accuracy of an amount of light based on the image data, generate a verification result indicating whether the inspection device has a fault and the accuracy of the amount of light, and correct a fault of the inspection device by calibrating the inspection device based on the verification result.”

Regarding claim 24, this claim is objected to since it depends from an objected to claim.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weinzimmer et al. (US Pat. No. 6,681,151 B1) in view of Grufman et al. (US Pub. No. 2017/0303466 A1).
Regarding claim 11, Weinzimmer discloses, an inspection apparatus for verifying whether an inspection device, capable of inspecting a defect of an inspected body, in an inspection system has a fault, the inspection apparatus comprising: a frame 
and a verification reference body formed on the frame, wherein the verification reference body comprises a flat plate having a flat area capable of indicating a height reference and a gray level, at least two fiducial markers disposed around the flat area, and a height marker disposed around the flat area, (See Weinzimmer 12:6-14, “A calibration "test pattern" 502 printed on a plate, card or other surface is located relative to the field of view of the system camera or cameras 150, 152.  In this embodiment, the card is positioned at a predetermined location on the work area 114. Note that optional reference marks 504 can be provided to the work area to assist in aligning the test pattern 502.  A plurality of fiducial markers are printed  on the plate at known intervals (Dy1, Dx1, Dy2, Dx2, etc.) on the test pattern 502. … Similarly, the scale, size and rotational orientation of each fiducial within the pattern can be varied by known amounts.”” Where the fiducials are used to measure both (x, y) – position, and z – the height reference and height marker, and the entire plate is flat including the fiducials markers which are printed on the plate.
Weinzimmer also discloses grey level see 9:1-3, these marks are printed or otherwise-applied circles with alternating dark and light color quadrant wedges therein for positive identification.”)
wherein the at least fiducial markers indicate at least two positions for verifying an accuracy of movement of the inspection device, and wherein the height marker has a 
Weinzimmer disclose the above limitations but he fails to disclose the following limitation. 
However Grufman discloses, and wherein the flat area indicates the gray level for verifying an accuracy of an amount of light (See Grufman ¶84, “In an example embodiment, real time feedback to the setting adjustments may be monitored to make setting adjustments to try to get the current image to match a goal image or to get the current color/shape of the reference marker to match a known color/shape.  Thus, for example, the reference marker 300 may make a relatively quick calibration reference for the camera 95 just based on measuring light and adjusting settings.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the measuring of light to adjust camera settings as suggested by Grufman to Weizimmer’s calibration using markers using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to ensure that the camera is calibrated corrected when subsequently detecting markers.

Regarding claim 13, Weinzimmer and Grufman disclose, the inspection apparatus of claim 11,wherein the flat plate indicates a height reference for verifying an accuracy of the height of the inspection device. (See Weinzimmer 12:12-14, “A plurality of fiducials are printed at known intervals (Dy1, Dx1, Dy2, Dx2, etc.) on the test pattern 502.” Where the fiducials on the plate are used to measure z - height, and the areas between the fiducials is the flat area on the plate.”)
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weinzimmer et al. (US Pat. No. 6,681,151 B1) in view of Grufman et al. (US Pub. No. 2017/0303466 A1) and in further view of Michael et al. (US Pat. No. 5,825,483). 
Regarding claim 16, Weinzimmer discloses, the inspection apparatus of claim 11, but he fails to disclose the following limitation.
However Michael discloses, wherein the verification reference body is disposed in a concave portion of the frame. (See Michael Fig. 4 where the calibration plate for the middle camera is in a concave position.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the concave calibration plate as suggested by Michael to Weinzimmer’s calibration of a system using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Michael is so that a system camera can focus on individual calibration plates separately.
  
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weinzimmer et al. (US Pat. No. 6,681,151 B1) in view of Grufman et al. (US Pub. No. 2017/0303466 A1) in view of Michael et al. (US Pat. No. 5,825,483) and in further view of Chen (US Pub. No. 2005/0225665 A1).
Regarding claim 17, Weinzimmer and Grufman disclose, the inspection apparatus of claim 16, but he fails to disclose the following limitations.
However Chen discloses, further comprising: a cover configured to be capable of opening and closing the verification reference body disposed in the concave portion; and a driving unit moving the cover with respect to the verification reference body to open and close the verification reference body. (See Chen ¶15, “The shielding apparatus 201 includes a motor 2011, a covering 2012 made of opaque material, and an arbor 2013.  The motor 2011 is electrically connected with the controlling device 20.  One end of the arbor 2013 is rotatably mounted on the motor 2011, and an opposite end of the arbor 2013 is attached to the covering 2012.  In its normal position, the covering 2012 does not cover the image-obtaining device 10.  However, when the motor 2011 is activated, the arbor 2013 is rotated so that the covering 2012 covers the image-obtaining device 10.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the rotating cover as suggested by Chen to Weinzimmer, Grufman, and Michael’s inspection apparatus using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to provide a protective covering for the apparatus when it is not in use.

Regarding claim 18, Weinzimmer, Grufman. and Chen disclose, the inspection apparatus of claim 17, wherein the driving unit comprises a rotating unit configured to rotate the cover to open and close the verification reference body. (See the rejection of claim 17 as it is equally applicable for claim 18 as well.)

Regarding claim 19, Weinzimmer, Grufman, and Chen disclose, the inspection apparatus of claim 17, wherein the driving unit comprises a sliding unit configured to slide the cover to open and close the verification reference body.   (See the rejection of claim 17 as it is equally applicable for claim 18 as well. In this case the rotational turning of the cover can be considered to be rotational sliding.)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weinzimmer et al. (US Pat. No. 6,681,151 B1) in view of Grufman et al. (US Pub. No. 2017/0303466 A1)  in view of Taniguchi et al. (US Pub. No. 2001/0286001 A1).
Regarding claim 20, Weinzimmer and Grufman disclose, the inspection apparatus of claim 11, but he fails to disclose the following limitations.
However Taniguchi discloses, further comprising a reflector disposed on the frame to verify whether a light source, configured to generate light, in the inspection unit has a fault.  (See Taniguchi ¶90, “The illumination-system monitoring unit 150 is a sensor circuit measuring the state of illumination light.  In the dark-field defect inspecting apparatus, the inspection subject is irradiated with illumination light, and its scattered light is detected.  Here, scattered light caused by the inspection subject depends on an 
Further see Taniguchi ¶119-120, “FIG. 6 is a diagram of a chip for monitoring 60 for use in monitoring the illumination system and the detection system. This monitoring chip 60 includes the reference mirror 61 for use in illumination-system monitoring, a diffusion plate 62 for use in generation of a point source of light in detection-system monitoring, and diffraction gratings 63A and 63B for use in generation of diffracted light in detection-system monitoring.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the reflection mirror for monitoring for a system as suggested by Taniguchi to Weinzimmer and Grufman’s inspection apparatus using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to additionally monitor for defects with the lighting of the system.

Claim 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Weinzimmer et al. (US Pat. No. 6,681,151 B1) in view of Grufman et al. (US Pub. No. 2017/0303466 A1) in view of Taniguchi et al. (US Pub. No. 2001/0286001 A1) and in further view of Tezuka (US Pub. No. 2007/0158636 A1).
Regarding claim 21, Weinzimmer, Grufman,  and Taniguchi disclose, the inspection apparatus of claim 20, but they fails to disclose the following limitations.
However Tezuka discloses, wherein the reflector has a convex curve shape. (See Tezuka ¶23, “In one embodiment, the dark-field optical unit 150 is a Schwarzschild 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the concave mirror and convex mirror for a dark field system as suggested by Tezuka to Taniguchi’s dark field system using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is because Schwarzschild optical systems offer chromatic correction over broad spectral ranges.

Regarding claim 22, Weinzimmer, Grufman, and Tezuka disclose, the inspection apparatus of claim 20, wherein the reflector has a concave curve shape. (See the rejection of claim 21 as it is equally applicable for claim 22 as well.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662